By the Court,

Smith, J.
This case presents several points of consideration, which were fully argued at bar, and which have been duly considered by the whole court
We shall not now attempt to recapitulate the facts upon which the plaintiff founds his claim to the relief for which he prays. These will, doubtless, fully appear in the statement of the case preceding the report of this opinion. But in considering the equities presented by the pleadings and proofs, it will be necessary to refer to them in order to show clearly the principle upon which our judgment is based. And this principle was fully considered and established in Merritt vs. Baldwin, where, as the result of all the authorities bearing upon the subject, we decided that “equity will prevent a fraudulent, corrupt, or inequitable use of a judgment at law, even though regularly obtained.” (See authorities there cited.) But the facts in this case show that the judgment was fraudulently obtained. Even admitting, (an admission unauthorized by *549the facts,) that a trespass was in fact committed, the allegations and proofs show conclusively that Huebsehman was an entire stranger to the act complained of, neither authorizing nor adopting it, and that in any event the damages were enormous. How, under the facts and circumstances of this case, it is conceived possible to permit the judgment to be executed against Huebsehman, I am unable to perceive; indeed, we think a perpetual injunction might have been unconditionally decreed.
The answer of Baker is evasive and suspicious. The defendant sets out no facts which constitute a cause of action against Huebsehman. Striving, as he does, to implicate Huebsehman, he fails in his answer to show a cause of action against any person whatsoever upon the merits, as is essential is cases of this kind, when the bill orj’complaint clearly negatives a cause of action.
The rule in equity is indeed true, that the party seeking its aid to enjoin an inequitable judgment at law, must show that the plaintiff in the judgment had in fact no cause of action. This must appear by bill, complaint, or, in short, the pleadings and proofs, or upon interlocutory matters, affidavits, and proofs, according to the nature of the remedy prayed for at the time.
The proofs in this case show not the slightest cause of action on the part of the plaintiff in the judgment at law; he has not exhibited to the court of equity any proof of his claim for damages, though the bill of complaint challenged such defence. The cause of action in the original suit, therefore, stands not only unsustained but totally disproved.
The next point to be considered is, whether the complainant has, by his own laches, forfeited his right to claim the interposition of a court of equity to prevent the perpetration of this wrong, either upon the Indian tribes or their superintendent individually. We think not. His relation to this *550tribe of Indians was purely official. Even in his official capacity he had made no order in the premises. As soon as he was served with process, he applied to the proper source for advice and the conduct of the suit, viz., to the district attorney of the United States for the district of Wisconsin. It would seem that it was the official duty of the United States district attorney to attend to all such cases; and whether or not, the complainant had a strict legal right to rely upon his official character, he did employ him to conduct the suit, and had a right to rely upon his diligence. He is alleged to be insolvent. He failed to attend to the case. Upon every principle of equitable jurisprudence, therefore, it is clear that the complainant is entitled to the relief for which he prays. The facts in the case fully warranted the decree. We must suppose that he is satisfied with it, and- it must be affirmed as it is.
Decree affirmed with costs.